 Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 1 of 14 - Page ID#: 153




                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION AT FRANKFORT
                              Electronically filed

TABERNACLE BAPTIST CHURCH, INC., OF
NICHOLASVILLE, KENTUCKY,

                        Plaintiff
                                                  Civil Action No. 3:20-cv-33-GFVT
v.                                                Judge Gregory F. Van Tatenhove

ANDREW BESHEAR, in his official capacity as
the Governor of the Commonwealth of Kentucky,

ERIC FRIEDLANDER, in his official capacity
as the Secretary of the Cabinet for Health and
Family Services, and

                        Defendants


     COMMONWEALTH OF KENTUCKY EX REL. ATTORNEY GENERAL
     DANIEL CAMERON’S MOTION FOR EMERGENCY HEARING AND
               TEMPORARY RESTRAINING ORDER


       Proposed Plaintiff-Intervenor the Commonwealth of Kentucky ex rel. Attorney

 General Daniel Cameron respectfully moves the Court to hold an emergency hearing

 and to enter a temporary restraining order against Governor Beshear and Secretary

 Friedlander (collectively, “Governor Beshear”) restraining them from enforcing the

 provisions of the March 19 Order issued by Secretary Friedlander [DN 11-1] and the

 March 25 Order issued by Governor Beshear [DN 11-2] insofar as the orders prohibit
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 2 of 14 - Page ID#: 154




in-person religious services that follow social-distancing guidelines. 1 In support of

this motion, the Commonwealth states as follows: 2

                                       ARGUMENT

       In considering whether to grant a temporary restraining order, the Court must

consider “1) whether the movant has a strong likelihood of success on the merits, (2)

whether the movant would suffer irreparable injury absent a stay, (3) whether

granting the stay would cause substantial harm to others, and (4) whether the public

interest would be served by issuing the injunction.” Goetz v. Thompson, No. 3:15-CV-

50-GFVT, 2016 WL 347021, at *3 (E.D. Ky. Jan. 26, 2016) (collecting cases). “These

factors are not prerequisites, but are factors that are to be balanced against each

other.” Overstreet v. Lexington-Fayette Urban Cty. Gov't, 305 F.3d 566, 573 (6th Cir.

2002). On balance, these factors strongly weigh in favor of this Court granting a

temporary restraining order prior to this Sunday.

I.     The Commonwealth is likely to succeed on the merits of its claims.

       A.      The Governor’s orders violate the Free Exercise Clause of the
               First Amendment to the United States Constitution and
               Sections 1 and 5 of the Kentucky Constitution.

       The First Amendment provides that “Congress shall make no law respecting

an establishment of religion, or prohibiting the free exercise thereof.” U.S. const.

amend. 1.     This language prohibits the government from burdening one’s “free

exercise” of religion. See Cantwell v. Connecticut, 310 U.S. 296, 303 (1940). The Free


1       The Commonwealth has moved to intervene. The Commonwealth is not yet a party, but
respectfully submits this motion for the Court’s consideration.
2       The Commonwealth incorporates by reference its tendered Intervening Complaint pursuant
to Federal Rule of Civil Procedure 10(c).

                                              2
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 3 of 14 - Page ID#: 155




Exercise Clause is incorporated against the states through the Fourteenth

Amendment. See id.

      Under the First Amendment, “[i]f the law appears to be neutral and generally

applicable on its face, but in practice is riddled with exemptions . . . the law satisfies

the First Amendment only if it advances interests of the highest order and is narrowly

tailored in pursuit of those interests.” See Ward v. Polite, 667 F.3d 727, 738 (6th Cir.

2012) (cleaned up). Said another way, even orders that appear facially neutral are

not treated as such when they are filled with exemptions for secular activities. Id.;

see also Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 537

(1993) (providing that when “individualized exemptions from a general requirement

are available, the government ‘may not refuse to extend that system to cases of

‘religious hardship’ without compelling reason.’”). The Governor’s orders, filled as

they are with exceptions, are subject to strict scrutiny.

      As the Sixth Circuit recently recognized, “[t]he Governor’s orders have several

potential hallmarks of discrimination. One is that they prohibit ‘faith-based’ mass

gatherings by name.” Maryville Baptist Church, Inc. v. Beshear, No. 20-5427, 2020

WL 2111316, at *3 (6th Cir. May 2, 2020) (per curiam). Indeed, the Sixth Circuit has

already recognized that a Free Exercise claim in this context is likely to succeed on

the merits.

      Governor Beshear’s orders single out faith-based activities for prohibition,

while simultaneously allowing secular activities involving the same risk, however

great or slight, to continue, i.e. it is “riddled with exemptions.” Ward, 667 F.3d at 738.



                                            3
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 4 of 14 - Page ID#: 156




The March 19 and March 25 orders impose a sweeping prohibition against religious

activity. But these same orders broadly permit individuals to gather into hardware

stores and law offices, or newsrooms, liquor stores, and grocery stores. The fact that

Governor Beshear has identified 19 categories of activities that are, in his judgment,

more essential than in-person church services is proof positive of impermissible

targeting of religious exercise. [Executive Order 2020-257].3 And on April 29, 2020,

Governor Beshear again—and without basis—singled out “houses of worship” for

reopening on May 20 while suggesting that other secular activities could resume on

May 11.4

       This is quintessential discrimination against religion requiring the Governor

to meet the high burden of strict scrutiny. And it is, without question, an

unconstitutional targeting of religious activity because the Governor is unable to

articulate any “compelling reason” for his refusal “to extend similar exemptions” to

houses of worship and to those who would choose to participate in religious worship.

Lukumi, 508 U.S. at 537.

       Despite the First Amendment and Kentucky’s own uniquely strong protections

for religious liberty, Governor Beshear has failed to adopt neutral or generally

applicable laws to address the current crisis. Instead, the March 19 and March 25

orders target religious organizations for disfavored treatment. But laws intruding on


3     Executive       Order     2020-257      (March      25,      2020),     available       at
https://governor.ky.gov/attachments/20200325_Executive-Order_2020-257_Healthy-at-Home.pdf
(last visited May 6, 2020).
4    April 29, 2020 Press Release, Gov. Beshear Outlines Road Ahead for Gradual Reopening of
Businesses,             available             at            https://kentucky.gov/Pages/Activity-
stream.aspx?n=GovernorBeshear&prId=148 (last visited May 6, 2020).

                                               4
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 5 of 14 - Page ID#: 157




First Amendment rights must be neutral and generally applicable in both text and

reality to survive constitutional scrutiny. See Employment Div., Dep’t of Human Res.

of Or. v. Smith, 494 U.S. 872, 877–78 (1990). And “[a] law that targets religious

conduct for distinctive treatment or advances legitimate governmental interests only

against conduct with a religious motivation will survive strict scrutiny only in rare

cases.” Lukumi, 508 U.S. at 546. The Governor’s orders target religious conduct and

are neither neutral nor generally applicable.

       No one doubts that the government has a compelling interest in preventing the

spread of the coronavirus. But the Governor is unable to explain why it is necessary

to prohibit religious activities that pose exactly the same risks as non-religious

activities. In fact, “restrictions inexplicably applied to one group and exempted from

another do little to further these goals and do much to burden religious freedom.”

Maryville Baptist Church, 2020 WL 2111316, at *4. And there is ample evidence to

suggest that broadly banning church services is not the least restrictive way of

preventing the spread of the novel coronavirus. Tennessee, for example, has not

closed its places of worship. Yet Kentucky’s hospitalization rate for Covid-19 is more

than twice that of Tennessee’s, and Tennessee has had 40 percent fewer deaths per

capita.5




5   See Pegasus Institute, Kentucky Coronavirus Hospitalizations per capita More than 2x Higher
than Tennessee, available at https://www.pegasuskentucky.org/single-post/2020/04/23/Kentucky-
Coronavirus-Hospitalizations-per-capita-More-than-2x-Higher-than-Tennessee (last visited May 6,
2020); Pegasus Institute, Tennessee has Tested 3x as Many Residents as Kentucky and has 40% Fewer
Deaths Per Capita, available at https://www.pegasuskentucky.org/single-post/2020/04/22/Tennessee-
has-Tested-3x-as-Many-Residents-as-Kentucky-and-has-40-Fewer-Deaths-Per-Capita (last visited
May 6, 2020).

                                               5
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 6 of 14 - Page ID#: 158




       Governor Beshear’s orders face other problems as well. The Governor has

insisted on maintaining a statewide lockdown on religious services that does not take

into account varying infection rates in different places. Currently, there are seven

counties in Kentucky that have zero reported cases and another 52 counties that have

between one and ten reported cases. 6 While residents of Jefferson County are free to

continue shopping at big box retailers and grocery stores, where they might run into

countless strangers as they turn the corner of an aisle, residents in Bell County where

there are no reported cases are forbidden from attending church on Sunday. This is

not the least-restrictive means of stopping the spread of the coronavirus; rather, it is

impermissible discrimination against religious liberties. On Fire Christian Ctr., Inc.

v. Fischer, 2020 WL 1820249, at *8 (W.D. Ky. Apr. 11, 2020) (“[E]ven under Jacobson,

constitutional rights still exist.”).

       The Governor’s orders find no support in Jacobson v. Massachusetts. Even

under Jacobson, a law is invalid if “purporting to have been enacted to protect the

public health, the public morals, or the public safety, [the law] has no real or

substantial relation to those objects, or is, beyond all question, a plain, palpable

invasion of rights secured by the fundamental law.” 197 U.S. at 31. That is precisely

the problem with Governor Beshear’s orders here. The Governor purports to want to

prevent infection by enforcing social distancing, but his orders permit large

gatherings in secular contexts. Thus, the orders have “no real or substantial relation”

to the Governor’s purported goal. Singling out religious activity for disfavored


6     See Kentucky Department of Public Health, available at https://govstatus.egov.com/kycovid19
(last visited May 6, 2020).

                                               6
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 7 of 14 - Page ID#: 159




treatment is the kind of “palpable invasion of rights” that even a pandemic cannot

justify. On Fire Christian Ctr., 2020 WL 1820249, at *8 n.73; see also Maryville

Baptist Church, 2020 WL 2111316, at *4 (“While the law may take periodic naps

during a pandemic, we will not let it sleep through one.”).

       The Governor’s orders single out and prohibit faith-based activities while

allowing secular activities—even when gatherings at those secular activities include

“large numbers of people.” [Executive Order 2020-257].7 Thus, those orders are

“beyond all reason,’ unconstitutional.” On Fire Christian Ctr., 2020 WL 1820249, at

*2 (quoting Jacobson v. Massachusetts, 197 U.S. 11, 31 (1905)). And for these reasons,

the Commonwealth is likely to succeed on its First Amendment claims.

       Likewise, the Commonwealth is likely to succeed on its claims brought under

Section 1 and 5 of the Kentucky Constitution. Section 1 of the Kentucky Constitution

provides that Kentuckians hold the “right of worshipping Almighty God according to

the dictates of their consciences.” Section 5 provides Kentuckians with the right of

religious freedom and states that “the civil rights, privileges or capacities of no person

shall be taken away, or in anywise diminished or enlarged, on account of his belief or

disbelief of any religious tenet, dogma, or teaching. No human authority shall, in any

case whatever, control or interfere with the rights of conscience.”

       The Kentucky Supreme Court has held that these sections offer Kentuckians

the same religious freedom protections as the United States Constitution. Gingerich



7     Executive       Order     2020-257      (March      25,      2020),     available     at
https://governor.ky.gov/attachments/20200325_Executive-Order_2020-257_Healthy-at-Home.pdf
(last visited May 6, 2020).

                                              7
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 8 of 14 - Page ID#: 160




v. Commonwealth, 382 S.W.3d 835, 839 (Ky. 2012). Accordingly, the March 19 and

March 25 orders also violate the Kentucky Constitution.

          B.    The Governor’s orders violate Kentucky’s Religious Freedom
                Restoration Act.

          Kentucky law is clear: “Government shall not substantially burden a person’s

freedom of religion.” KRS 446.350. ”Burden” is defined to include “indirect burdens

such as withholding benefits, assessing penalties, or an exclusion from programs or

access to facilities.” Id. There is no question that the Governor’s orders bar “access”

to religious facilities—the Beshear administration has, after all, ordered that no one

may attend service at any religious facility. [March 19, 2020 order]. 8 Likewise, there

is no question that the Governor’s orders have imposed penalties, namely a

quarantine on worshippers who attended an Easter service at a separate church.

          The question, then, is whether the Governor is likely to prove “by clear and

convincing evidence that [he] has a compelling governmental interest in infringing

the specific act or refusal to act and has used the least restrictive means to further

that interest.” KRS 446.350. In other words, can the Governor’s orders survive strict

scrutiny. The Governor cannot meet his evidentiary burden in light of his orders—

particularly his decision to permit the continued operation of “typical office

environments, factories, or retail or grocery stores where large numbers of people are

present, but maintain social distancing.” [March 19, 2020 order (emphasis added)]. 9




8    March 19 Order by Acting Secretary Friedlander and Commissioner Stack, available at
https://governor.ky.gov/attachments/20200319_Order_Mass-Gatherings.pdf (last visited May 6, 2020).
9   Id.

                                                8
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 9 of 14 - Page ID#: 161




      Simply put, permitting worshippers to attend a service where everyone

typically remains in the same spot throughout (all the while social distancing) will

logically place fewer Kentuckians within six feet of one another than shopping at a

grocery store, hardware store, or other retail business. And that is not to mention

that in such retail establishments shoppers will pick up, handle, and put back goods,

maneuver shopping carts with their hands, and touch credit card machines. For these

reasons, the Commonwealth is likely to succeed on the merits of its claims under the

Kentucky Religious Freedom Restoration Act contained in KRS 446.350.

      C. The Governor’s orders violate the First Amendment right of
         assembly.

      The First Amendment to the United States Constitution provides that

“Congress shall make no law respecting . . . the right of the people peaceably to

assemble.”   The right to peaceably assemble is incorporated against the states

through the Fourteenth Amendment. De Jonge v. Oregon, 299 U.S. 353, 365 (1937).

      Governor Beshear’s orders purport to ban worshippers from assembling

together in a peaceful manner. Because the right of assembly is a fundamental right,

Whitney v. California, 274 U.S. 357, 373 (1927), it is subject to strict scrutiny,

meaning that the ban may be permitted only if it furthers a compelling government

interest and no less restrictive alternative is available.

      The March 19 Order and March 25 Order are unconstitutional bans on the

right of assembly because they are not narrowly tailored. See Maryville, 2020 WL

2111316, at *2 (“The way the orders treat comparable religious and non-religious

activities suggests that they do not amount to the least restrictive way of regulating

                                            9
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 10 of 14 - Page ID#: 162




the churches.”). As previously discussed, less restrictive alternatives are available.

For example, worshippers could gather for an in-person service and practice social

distancing and other health guidelines, just as Tabernacle Baptist Church has offered

to do. Accordingly, the orders are unconstitutional, and a temporary restraining

order should be entered.

II.    Absent a stay, the Commonwealth’s citizens will suffer irreparable
       injury.

       The Sixth Circuit has stated that the Governor’s prohibition on attending

worship service through his proposed May 20 re-opening “assuredly inflicts

irreparable harm.” See Maryville Baptist Church, 2020 WL 2111316, at *4. “It is

well-settled that ‘loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.’” Connection Distrib. Co. v. Reno, 154

F.3d 281, 288 (6th Cir. 1998) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)

(plurality)); see also Newsom v. Norris, 888 F.2d 371, 378 (6th Cir.1989) (“The

Supreme Court has unequivocally admonished that even minimal infringement upon

First Amendment values constitutes irreparable injury sufficient to justify injunctive

relief.”) (citing Elrod, 427 U.S. at 373). Here, the Commonwealth has demonstrated

that it is likely to succeed on the merits of its First Amendment claim. Thus, the

Commonwealth is presumed to have suffered an irreparable injury sufficient to

warrant a temporary restraining order and preliminary injunction. Id.

III.   Granting the stay would not cause substantial harm to others.

       Next, the Court “must balance the competing claims of injury and must

consider the effect on each party of the granting or withholding of the requested

                                         10
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 11 of 14 - Page ID#: 163




relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Predictably, the

Governor may argue that allowing religious gatherings may lead to further spread of

the coronavirus. But rather than a total ban on such gatherings, there are less

restrictive means that would further that compelling goal because the Governor is

unable to offer any good reason for “refusing to trust the congregants who promise to

use care in worship in just the same way it trusts accountants, lawyers, and

laundromat workers to do the same. Are they not often the same people, going to work

on one day and attending worship on another?” Maryville Baptist Church, 2020 WL

2111316, at *4. Stated differently, a narrowly tailored order could provide the same

protections for religious services as given to secular activities while also protecting

the public health.

      Here, the balance of equities ultimately falls in the Commonwealth’s favor

because its citizens face a choice of disregarding sincerely held religious beliefs or

risking arrest, quarantine, or other enforcement actions. On Fire Christian Ctr., 2020

WL 1820249, at *9. A temporary restraining order would not cause substantial harm

to others.

IV.   The public interest would be served by issuing the injunction.

      “As for the public interest, treatment of similarly situated entities in

comparable ways serves public health interests at the same time it preserves bedrock

free-exercise guarantees.” See Maryville Baptist Church, 2020 WL 2111316, at *4

(citing Bays v. City of Fairborn, 668 F.3d 814, 825 (6th Cir. 2012)). Accordingly, the




                                          11
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 12 of 14 - Page ID#: 164




public interest is served by a temporary restraining order that prevents the Governor

and Secretary from unlawfully burdening the exercise of religion.

                           Compliance with Rule 65(b)

      Counsel for the Commonwealth certifies that it has given notice of its intention

to seek an emergency hearing and for its request for a temporary restraining order to

Governor Andrew Beshear through his General Counsel, La Tasha Buckner, and

Chief Deputy General Counsel, Travis Mayo, and to Secretary Friedlander through

his General Counsel, Wesley Duke. Each of Ms. Buckner, Mr. Mayo, and Mr. Duke

were sent by email a copy of the Commonwealth’s Motion to Intervene, Intervening

Complaint, and this Motion for an Emergency Hearing and Temporary Restraining

Order prior to the filing of this motion. Moreover, a filed copy of the aforementioned

documents will be served on Ms. Buckner, Mr. Mayo, and Mr. Duke.

      In addition to notification of the Commonwealth’s filings, the Office of the

Attorney General provided to Ms. Buckner, Mr. Mayo, and Mr. Duke a copy of

Tabernacle Baptist Church’s Complaint and Motion for Temporary Restraining

Order and Motion for Emergency Hearing by email at 10:42 a.m. on May 6, 2020. As

agent for service of process for the Commonwealth and all of its agencies pursuant to

Kentucky Rule of Civil Procedure 4.04(6), the Office of the Attorney General was also

personally served with a copy of the Summons and Complaint filed by Tabernacle

Baptist Church on May 6, 2020. The Office of the Attorney General provided the

Summons and Complaint to Ms. Buckner and Mr. Mayo at 11:38 a.m. and Mr. Duke

at 11:39 a.m., all on May 6, 2020.



                                         12
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 13 of 14 - Page ID#: 165




      Through its Verified Intervening Complaint, which is incorporated by

reference, the Commonwealth of Kentucky ex rel. Attorney General Daniel Cameron

has clearly shown that Kentucky’s citizens have and continue to experience

immediate and irreparable injury by having their Constitutional rights to free

exercise of religion and to assemble burdened by the Defendants.

                                 CONCLUSION

      For all of these reasons, the Court should schedule an emergency hearing and

issue a temporary restraining order.

                                Respectfully submitted,

                                DANIEL CAMERON
                                Attorney General of Kentucky

                                /s/ Barry L. Dunn_____________________
                                Barry L. Dunn
                                Deputy Attorney General
                                Victor B. Maddox
                                Assistant Deputy Attorney General
                                Carmine G. Iaccarino
                                Assistant Attorney General
                                Office of the Attorney General
                                700 Capital Avenue, Suite 118
                                Frankfort, Kentucky 40601
                                Phone: (502) 696-5300
                                Barry.Dunn@ky.gov
                                Victor.Maddox@ky.gov
                                Carmine.Iaccarino@ky.gov

                                Counsel for the Commonwealth of Kentucky,
                                ex. rel. Attorney General Daniel Cameron




                                        13
Case: 3:20-cv-00033-GFVT Doc #: 13 Filed: 05/06/20 Page: 14 of 14 - Page ID#: 166




                          CERTIFICATE OF SERVICE

       I certify that on May 6, 2020, the above document was filed with the CM/ECF
filing system, which electronically served a copy to all counsel of record. I further
certify that a copy of the foregoing was served by email and U.S. mail on the following
individuals:

 Joseph A. Bilby                                   La Tasha Buckner
 Bilby Law PLLC                                    Travis Mayo
 222 Eastover Drive                                Office of the Governor
 Frankfort, Kentucky 40601                         700 Capitol Avenue
 joe@bilbylaw.com                                  Frankfort, Kentucky 40601
                                                   latasha.buckner@ky.gov
 Matthew T. Martens                                travis.mayo@ky.gov
 Wilmer Cutler Pickering Hale and Dorr LLP
 1875 Pennsylvania Avenue, NW                      Wesley Duke
 Washington, DC 20006                              Office of Legal Services
 Matthew.martens@wilmerhale.com                    Cabinet for Health & Family
                                                   Services
 Hiram Sasser, III                                 275 East Main Street
 First Liberty Institute                           Frankfort, Kentucky 40601
 2001 West Plano Parkway, Suite 1600               wesleyw.duke@ky.gov
 Plano, Texas 75075
 hsasser@firstliberty.org

 Counsel for Plaintiff Tabernacle Baptist
 Church, Inc. of Nicholasville, Kentucky


                                 /s/ Barry L. Dunn________________________
                                 Counsel for the Commonwealth of Kentucky,
                                 ex. rel. Attorney General Daniel Cameron




                                            14
